Title: Walter T. Brooke to James Madison, 20 October 1830
From: Brooke, Walter T.
To: Madison, James


                        
                            
                                Dear Sir/
                            
                            
                                
                                    Washington City
                                
                                 20th Octr 1830
                            
                        
                        
                        You will please excuse the liberty taken in addressing you. I have done it through the suggestion of Doct.
                            Rose of Alabama, who I had the pleasure of meeting yesterday; The object of this is to ascertain if possible the time that
                            Walter Brooke was commissioned as a Commodore in the Virginia state Navy during the Revolutionary War, The statute of the
                            legislature of Virginia commissioned all persons at that time who served, the books which would give the information I so
                            much want, were sent to the Navy Department here many years since, and during the late War were burnt.
                        My Grandfathers Commission being lost; and under the act of Congress of the 30th May last he is entitled to a
                            considerable proportion of the public Lands appropriated to pay the officers and seamen who served in that War. And should
                            it be in your power to give me the information so much wanted, it will ever be remembered as an act of great Kindness to
                            myself and relations I am very respectfully Your obt Servt
                        
                        
                            
                                Walter. T. Brooke
                            
                        
                    